

	

		II

		109th CONGRESS

		1st Session

		S. 1674

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 12, 2005

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To suspend temporarily the duty on Bayderm

		  Bottom DLV-N.

	

	

		1.Suspension on duty on Bayderm

			 Bottom DLV-N

			(a)In

			 generalSubchapter II of

			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by

			 inserting in numerical sequence the following new heading:

				

					

						

							

								9902.39.14Aqueous polyurethane dispersions

						containing 39% or greater content of Propanoic acid, 3-hydroxy-2-

						(hyroxy-methyl)-2-methyl-, polymer with 2-[(2-aminoethyl)amino]ethanesulfonic

						acid monosodium salt, 1,6-diisocyanato-hexane, dimethyl carbonate,

						1,2-ethanediamine, 1,6-hexanediol, hydrazine and a-hydro-w-

						hydroxypoly[oxy(methyl-1,2-ethanediyl)], polyethylene-polypropylene glycol

						mono-Bu ether-blocked(CAS No. 841251–36–3) (provided for in subheading

						3909.50.50)FreeNo changeNo changeOn or before

						12/31/2009

								

							

						

					.

			(b)Effective

			 dateThe amendment made by

			 subsection (a) applies to articles entered, or withdrawn from warehouse for

			 consumption, on or after the 15th day after the date of the enactment of this

			 Act.

			

